  Case 2:21-cr-00071-JNR Document 66 Filed 12/22/20 Page 1 of 1 PageID: 356



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

                                   _________________

                            UNITED STATES OF AMERICA

                                              v.


                                    WILLIAM KAETZ

                            Criminal Action No. 2:20-mj-09421

                                  ___________________

                  DESIGNATION OF DISTRICT JUDGE
        FOR SERVICE IN ANOTHER DISTRICT WITHIN THE CIRCUIT

                                 ____________________


       Pursuant to 28 U.S.C. § 292(b), and finding that it is in the public interest to do so,

I hereby designate and assign the Honorable J. Nicholas Ranjan of the United States

District Court for the Western District of Pennsylvania for such a period as is necessary

for the disposition of the above-entitled matter.




                                                    s/ D. Brooks Smith__________
                                                    D. Brooks Smith, Chief Judge
                                                    United States Court of Appeals
                                                    For the Third Circuit



Dated: December 22, 2020
